Citation Nr: 0316264	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to March 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision which denied service 
connection for residuals of a back injury.  In June 1998 and 
November 1999, the case was remanded to the RO for additional 
evidentiary development.  In December 2000, the Board issued 
a decision denying the claim.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary filed 
a motion which requested the Court to vacate and remand the 
Board decision for further development in accordance with the 
Veterans Claims Assistance Act (VCAA) of 2000.  An August 
2001 Court order granted the motion.  Following additional 
development, the case is now before the Board for its 
decision.    


FINDING OF FACT

The veteran has residuals of a back injury which began during 
active service.


CONCLUSION OF LAW

Residuals of a back injury were incurred in service.  
38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2002). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1957 
to March 1960.  He had reserve service both before and after 
his period of active duty.  His military occupational 
specialty during active duty was light weapons infantryman, 
and he received a Parachutist Badge.

Service medical records show that at the time of his entry 
examination in June 1957, physical examination of the spine 
was normal.  He reported no pertinent abnormalities, and 
there were no relevant findings.  An X-ray dated in May 1958 
shows that he was referred for study because of tender 
swelling of the medial aspect of the right calcaneus after a 
mule tipped onto his foot two weeks previously.  Clinical 
records refer only to right foot problems.  Records dated in 
August 1959 show that he was treated for right flank pain of 
three days duration, without chills or fever.  There was no 
history of recent trauma.  He complained of pain on bending.  
Physical examination revealed no vertebral tenderness and 
moderate tenderness of the right sciatic notch area.  The 
impression was mild muscle spasm of the right back, and he 
was to apply heat to his back for three days.  At his 
February 1960 service separation examination, he reported no 
pertinent complaints.  On physical examination, the spine was 
noted to be normal.

The veteran was hospitalized at a private facility in May 
1963 with acute back strain, with possible disc involvement, 
following lifting a 12-pound piece of cast iron in February 
1963.  From that time, he had intermittent pain until May 
when he again twisted his back.  On examination, there was 
lumbosacral tenderness.  Acute back strain was noted, and he 
underwent pelvic traction.

In August 1971, the veteran was hospitalized at a private 
facility for electrical burns and contusions of the spine.  
He had been admitted to the emergency room as a result of 
electrical injury and a fall from a 15-foot ladder.  An X-ray 
of the spine showed no evidence of fracture.  No relevant 
past history was noted.  He reported pain over the entire 
spine.

A private medical report dated in October 1971 shows that the 
veteran reported unremitting backache since leaving the 
hospital a few months before.  The examiner noted that the 
veteran gave an interesting history of having had a slipped 
disc in 1962 during service, at which time he was placed in 
traction for two weeks.  He reported that he had completely 
recovered from that episode.  On review of X-rays, the 
examiner stated that the veteran had what appeared to be a 
1st degree spondylolisthesis of L5-S1.  The examiner stated 
that the veteran's back pain was explained on the basis of 
spondylolisthesis.  At the end of that month, X-rays of the 
thoracic and lumbosacral spine demonstrated 1st degree 
spondylolisthesis.  The examiner's opinion was that the 
veteran's 1st degree spondylolisthesis was of a congenital 
anomaly basis, and the fall caused the area increased pain.

In December 1971, the veteran reported more difficulty with 
his back, with some radiation down into his left buttocks and 
into his left thigh area.  The examiner noted that there was 
a question of this problem not existing prior to the fall.  
The opinion was that the veteran most definitely had the X-
ray picture prior to the fall, but there was no choice but to 
say that the fall aggravated and caused his symptoms.

A letter dated in April 1972 from Dr. Frank A. Merlo 
indicates that the veteran was injured in an industrial 
accident in August 1971, and was hospitalized following this 
accident.  The final diagnoses included contusions of the 
spine.  Thereafter, he had progressive pain in the lumbar 
spine.  In October 1971, the diagnosis was 1st degree 
spondylolisthesis of L5-S1.

The veteran was hospitalized at a private facility in August 
1972 with a chief complaint of low back and left leg pain.  
By history, it was noted that he first injured his back in 
1962 while lifting and was hospitalized in traction for one 
week, with improvement of symptoms.  He had no problem until 
he was working on a 15-foot scaffold about one year before 
hospitalization.  He underwent a laminectomy of L-5 lamina 
and excision of lumbosacral disc on the left.  On the 
discharge summary, a history of low back pain since 1962 was 
noted.

Private medical records dated in March 1982 show that the 
veteran was treated for complaints of low back pain with 
radiation to both lower extremities down the posterior aspect 
of his thigh and calf into both feet.  He stated that his 
problem began in 1971 after a fall.  Subsequently, he had 
disc surgery.  The impressions were Grade II 
spondylolisthesis, L5-S1, and degenerative disc disease 
(DDD).

A private lumbar myelogram, taken in conjunction with private 
hospitalization in June and July 1982, was normal, with Grade 
I spondylolisthesis at L-5 identified best on a cross table 
lateral view.  A past history of laminectomy in 1971 was 
noted.  The impression was chronic lumbosacral pain, acute 
lumbosacral pain, rule out nerve root irritation.

Private medical records dated in February 1984 indicate that 
the veteran had fallen about three days before and apparently 
landed on both arms and sustained a twisting injury to his 
back.  X-rays did not confirm good healing of his fusion 
site, but there was no change from previous films.

A letter from a private doctor dated in November 1984 shows 
that the veteran had incomplete fusion.  A private X-ray of 
the lumbosacral spine dated in November 1984 revealed Grade 
I, verging on Grade II, spondylolysis secondary to 
spondylolisthesis.

A private neurosurgical consultation report dated in November 
1984 indicates that the veteran's chief complaint was low 
back and bilateral extremity pain.  It was noted that the 
history of his present illness began about 14 years before, 
subsequent to an industrial accident.  He subsequently had a 
number of falls that involved his back.  His past employment 
was that of a machinist, which required bending, twisting, 
lifting and similar strenuous exertion.  He had not worked 
since the time of his 1970 accident.  The impression was 
chronic pain.  He had DDD of the lumbar spine and 
spondylolisthesis, with possible spondylolysis.

The veteran was hospitalized at a private facility in March 
1985 for a minimum 15-year history of low back and sciatic 
pain; two previous lumbar laminectomies had produced 
transient relief.  Because of recurrence, he was admitted for 
further evaluation and treatment.  An X-ray revealed a past 
lateral fusion between L5 and S1 that did not appear solid; a 
pseudoarthrosis was present.  A grade two spondylolisthesis 
of L5 on S1 was noted.  A lumbar myelogram also showed a 
grade two spondylolisthesis.  It was concluded that the 
veteran had residual unstable spondylolisthesis plus 
bilateral L5 root compression.  The final diagnosis was 
spondylolisthesis.

The veteran was hospitalized at a private facility in June 
1985 with admitting diagnoses of spondylolisthesis and lumbar 
stenosis.  A preoperative diagnosis was failed fusion at L4-5 
with spondylolisthesis.  A decompressive lumbar laminectomy 
and spinal fusion were accomplished.

In May 1986, the veteran was involved in an automobile 
accident, following which he described new problems affecting 
his neck and mid-back area.  A private X-ray of the dorsal 
spine was normal, and a cervical spine X-ray was 
unremarkable.  An X-ray of the lumbar spine again 
demonstrated a massive laminectomy defect at L4, L5, and S1 
secondary to fusion of the Grade II spondylolisthesis.  The 
impressions were spondylolysis and status post fusion with 
some motion on the right side of his fusion at L5-S1, 
unchanged from his pre-accident condition.

In an April 1987 private medical report for the Social 
Security Administration (SSA), a doctor discussed the 
veteran's various disabilities, including cardiovascular 
disease and gastrointestinal disability.  The doctor stated 
that the veteran had apparently been disabled since 1971, 
when he had an industrial accident and injured his back.  A 
1987 determination from SSA regarding continuing disability 
indicates that the veteran's primary diagnosis was 
spondylolisthesis.

Private medical records dated in September 1988 show that the 
veteran had been doing fairly well until the preceding week 
when he slipped and fell, landing on his back and buttocks.  
An X-ray of the lumbosacral spine showed status post fusion 
of L5-S1 for a Grade II-III spondylolisthesis at L5-S1.

A February 1994 letter from Dr. J. Robert Grove indicates 
that the veteran was seen for cardiovascular problems.  The 
veteran had not worked since 1970 and he stated that was due 
to a back injury.

Private medical records dated in December 1994 show that the 
veteran had symptoms of spinal stenosis.  The impressions 
were Grade II spondylolisthesis at L5-S1 and moderate-severe 
degenerative changes.

A letter dated in April 1997 from Dr. A. Robert Massam 
indicates that the veteran sought an opinion about his 
spondylolisthesis.  The doctor noted that the veteran had an 
injury to his back in 1957 and later had surgical 
intervention in 1972.  The doctor admitted that without 
benefit of X-rays, most people would agree that the etiology 
of spondylolisthesis was a birth defect.  He then stated that 
the congenital disorder was aggravated by a 1957 mule 
accident or by many jumps that the veteran made as a 
paratrooper, following re-aggravation from further injuries.  
In a statement later that month, Dr. Massam opined that the 
veteran probably had a defect that was aggravated by being a 
paratrooper and from being involved in a military mule 
accident.

A private medical report from a spine institute dated in 
August 1997 shows that the veteran sought treatment for a 
complaint of lifelong back problems.  He stated that ever 
since he was an adolescent he had suffered from back pain, 
which was initially thought to be due to "growing pains."  He 
reported that his situation and his back pain worsened during 
his military service in the late 1950s, during which time he 
was a paratrooper.  He denied recurrent falls, and there was 
no mention of any industrial accident.  Past surgeries were 
noted.  The impressions included failed back syndrome; rule 
out spinal stenosis; and rule out osteoporosis.

The veteran presented testimony at a hearing at the RO in 
September 1997.  He testified that his initial injury 
occurred in 1957 or 1958 when he was on maneuvers.  He 
recalled that he fell and duffel bags and a vehicle fell on 
top of him.  He indicated that he was taken to a field 
hospital after his foot swelled.  No back X-rays were taken.  
He testified about his industrial accident in 1971.  He 
indicated that a doctor told him that had it not been for the 
prior injury, the fall in 1971 would not have damaged his 
back much.  He blamed incidents in service for his leaving 
the work force in 1971. 

The veteran underwent surgery at a private facility in 
November 1997.  The postoperative diagnoses were failed back 
syndrome, L3-4 stenosis, L5-S1 spondylolisthesis, and L5-S1 
pseudoarthrosis.

A letter dated in December 1997 from Dr. Douglas J. Weiland 
indicates that the veteran was his patient and had been 
treated for lumbar spinal stenosis, lumbar spondylolisthesis, 
and lumbar pseudoarthrosis.  The doctor stated that there 
were numerous documentations of an existing 
spondylolisthesis, which might have been of a congenital 
origin.  The opinion was that there was no doubt that the 
veteran's military experience significantly aggravated his 
spondylolisthesis and subsequently created the spinal 
stenosis.

Private medical records dated in July 1998 show impressions 
of L1-2 disc bulge and osteophyte indents anterior thecal 
sac; L2-3 and L3-4 disc bulge, osteophyte and spondylosis 
producing mild central stenosis; L4-5 status post 
laminectomy, no stenosis; and L5-S1 status post laminectomy 
and fusion with Grade I anterolisthesis, no significant 
stenosis.

In April 2000, the veteran was given a VA spine examination.  
The examiner noted that the veteran's claims file had been 
reviewed.  The veteran stated that his low back problem 
started in 1957 when a mule vehicle flipped over and his back 
was injured.  He recalled that he had some backache at that 
time, but was not treated.  He also stated that he had low 
back pain in 1959 and was treated in a dispensary.  His 
history of treatment in 1963 was noted.  The examiner 
indicated that it appeared from the veteran's description and 
from the record that the major problem in his back began in 
1971 when he was at work and fell from a 15-foot ladder.  At 
the time, the veteran did not have a fracture, but was found 
after extensive evaluation to have a 1st degree "spondylosis" 
of L5-S1.  The examiner noted the conclusion of Dr. Conrad in 
the file that the veteran's spondylolisthesis was congenital 
in nature.  The examiner pointed out that it was not clear 
how this diagnosis was reached.  The veteran was asked if he 
showed Dr. Conrad any childhood X-rays or if he had brought 
him any evidence of a childhood back condition.  The veteran 
denied this.  The examiner noted that Dr. Weiland had also 
stated in December 1997 that the veteran might have had 
congenital spondylolisthesis.  Again, the examiner questioned 
the finding and noted that this doctor did not give any 
explanation as to how he reached that assessment.  The 
veteran did state that he had some back pain as a child, but 
he never saw a doctor about it or had an X-ray for it.  The 
examiner noted other relevant information in the record, and 
physical examination of the veteran was provided.  The 
assessment was Grade II spondylolisthesis of the lumbosacral 
spine, status post multiple laminectomies and fusion 
surgeries.  The veteran also was noted to have spinal 
stenosis.  The examiner acknowledged that the veteran had 
multiple back injuries, the most notable being in 1971 
following a fall from a ladder after which he seemed to have 
significant pathology requiring surgery on the lumbar spine.  
In terms of back problems during service, the examiner stated 
that the only evidence was an April 1959 treatment record 
which indicated mild muscle spasm; however, the veteran's 
discharge examination did not report any problem.  The 
examiner found no X-rays during service or any description of 
back injury during service.  In terms of the diagnosis of 
congenital spondylolisthesis, the examiner saw that diagnosis 
mentioned in two of the private doctor's notes that the 
veteran had.  The examiner reiterated that he was unsure how 
that diagnosis was reached as there was no explanation in the 
record.  The veteran further denied presenting any old X-rays 
or prior diagnosis of a congenital problem.  Following a 
review of the evidence in the claims file, the examiner 
opined that the veteran had back strain in 1959.  After the 
fall in 1971, he was diagnosed with spondylolisthesis and 
began having significant low back pain at that point, with 
multiple subsequent surgeries.  The examiner concluded that 
it was speculative to say that the spondylolisthesis was as 
likely as not secondary to the injury in 1971 based on the 
information of record.

The veteran submitted additional medical evidence dated in 
2000 that shows continuing treatment for back disability.

In a letter dated in March 2002, Dr. William E. Jones stated 
that he had reviewed the veteran's claims file.  He noted the 
veteran's treatment during service in August 1959 for right 
flank pain, his treatment in May 1963 for acute back strain, 
and an October 1971 medical report and X-ray findings which 
demonstrated spondylolisthesis of the lumbar and sacral 
spines.  He opined that it was as likely as not that the 
veteran's chronic back injury began during service when he 
was treated for right flank pain and sciatica (nerve 
impingement).  He stated that the spondylolisthesis could 
have begun during service and gradually worsened over the 
years.

An October 2002 opinion was obtained by a doctor of the VA's 
Veterans Health Administration (VHA), which was requested by 
the Board, was received from Dr. Willie J. Banks, Jr., an 
orthopedic surgeon at a VA Medical Center.  Dr. Banks 
indicated that he had reviewed the veteran's records.  He 
noted that no problems were identified on the veteran's 
enlistment examination except for flat feet.  He noted the 
veteran's treatment during service in 1958 for a right flank 
injury.  He stated that there was no evidence of any 
musculoskeletal abnormality at the time of the veteran's 
separation from service, and the veteran did not report any 
problems.  Thus, Dr. Banks concluded that there was no 
aggravation of a pre-existing condition during service.  He 
noted the veteran's reported 1963 and 1971 injuries.  He 
opined that the onset of the veteran's spondylolysis and 
spondylolisthesis could not be dated from his review of the 
records, and also stated that there was no documentation of 
any lower back problems prior to 1963.  He opined that if 
spondylolysis was present at the time of the veteran's 
enlistment, it would have been likely for the veteran to have 
developed symptoms following his serial jumps as a 
paratrooper.  However, there were no findings of back 
problems or back pain during the veteran's active duty.  Dr. 
Banks stated that there were no records to support the 
assertion of other physicians that the veteran had a 
spondylolysis which was aggravated by the activities of his 
enlistment.  He stated that there was no evidence showing any 
kind of spinal problem during enlistment.  He also noted that 
it was possible that the veteran suffered a fracture with 
"slippage" during his 1971 accident.  Regarding the 
veteran's current status, Dr. Banks stated that he had 
persistent and recurrent episodes of low back pain, with some 
element of radiculopathy.  He had undergone multiple surgical 
procedures and his symptoms persisted.  This was referred to 
as a "failed back syndrome."  It was indicated that pain 
was probably the limiting factor with respect to his general 
function.     

In a letter dated in January 2003, Dr. Jones again stated 
that he had reviewed the veteran's claims file and also 
indicated that he had reviewed the VHA opinion.  He 
reiterated his opinion that it was as likely as not that the 
veteran's chronic back injury occurred during service with 
exacerbation of his spinal condition by subsequent injuries 
following service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records, a VA examination, and a VA medical opinion 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran seeks service connection for residuals of a back 
injury.  He served on active duty from June 1957 to March 
1960.  Available service medical records include only limited 
information about a back problem.  Treatment records from 
August 1959 show treatment for right flank pain with 
tenderness of the right sciatic notch, and the impression was 
mild muscle spasm of the right back.  There is no further 
evidence of treatment during service for a back condition, 
and his separation examination is negative for a back 
condition.

Post-service medical records first show treatment for a back 
condition in 1963, when the veteran underwent pelvic traction 
for an acute back strain following an injury sustained while 
lifting.  Records from 1971 show treatment for electrical 
burns and contusions of the spine following a fall from a 15-
foot ladder.  X-rays from October 1971 found 1st degree 
spondylolisthesis.  Subsequent medical records show the 
veteran experiencing falls and an automobile accident and 
receiving ongoing treatment for his back.  An October 2002 
VHA opinion noted recurrent episodes of low back pain with 
some radiculopathy.  

Regarding the etiology of the veteran's current back 
condition, there are various opinions of record.  In 1997, 
Dr. Massam opined that the veteran's spondylolisthesis was a 
birth defect and was aggravated during service as a result of 
his activities as a paratrooper and from being involved in a 
mule accident.  Also in 1997, Dr. Weiland opined that the 
veteran's spondylolisthesis may have been of congenital 
origin, and stated that there was no doubt that his military 
service had aggravated his spondylolisthesis and subsequently 
created spinal stenosis.  In 2000, a VA examiner opined that 
the veteran's main back problems appeared to have begun with 
his 1971 injury after falling from a ladder.  This examiner 
questioned the opinions of other physicians who suggested a 
congenital origin for spondylolisthesis, noting that there 
was no evidence to support such an opinion.  The examiner 
concluded that it was speculative to say that 
spondylolisthesis was as likely as not secondary to the 1971 
injury.  In 2002, Dr. Jones opined that it was as likely as 
not that the veteran's chronic back injury began during 
service when he was treated for right flank pain and 
sciatica.  He indicated that spondylolisthesis could have 
begun during service and worsened over the years.  In his 
2002 VHA opinion, Dr. Banks opined that there was no 
aggravation of a pre-existing condition during service.  He 
stated that the onset of spondylolysis and spondylolisthesis 
could not be determined, but if spondylosis had been present 
at the time of enlistment, there would have likely been 
symptoms following the veteran's paratrooper jumps.  He found 
no evidence of a spinal problem during the veteran's 
enlistment.  In 2003, after reviewing the VHA opinion, Dr. 
Jones again opined that the veteran's current back problem 
was related to service.

In sum, there is some evidence in the service medical records 
of the veteran having low back symptoms at that time; there 
is medical evidence of low back problems (variously 
diagnosed) shortly after service and continuing to the 
present; and there is a split in the recent medical opinions 
as to whether the veteran's current low back disorder is 
etiologically related to service.  The evidence appears about 
evenly divided as to whether or not the veteran has a current 
low back disorder which began in service, and under such 
circumstances he is to be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  The Board therefore concludes that 
residuals of a back injury were incurred during service, and 
service connection for the condition is warranted.  


ORDER

Service connection for residuals of a back injury is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

